                    Case 21-07043            Doc 1       Filed 06/02/21 Entered 06/02/21 15:30:48                              Desc Main
                                                           Document     Page 1 of 19

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                5035 N. Lincoln Avenue, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  770 N. LASALLE DR. STE 600
                                  Chicago, IL 60654
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-07043                Doc 1      Filed 06/02/21 Entered 06/02/21 15:30:48                                    Desc Main
                                                              Document     Page 2 of 19
Debtor    5035 N. Lincoln Avenue, LLC                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2361

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-07043                   Doc 1         Filed 06/02/21 Entered 06/02/21 15:30:48                                Desc Main
                                                                    Document     Page 3 of 19
Debtor    5035 N. Lincoln Avenue, LLC                                                                     Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-07043      Doc 1      Filed 06/02/21 Entered 06/02/21 15:30:48                      Desc Main
                                                    Document     Page 4 of 19
Debtor   5035 N. Lincoln Avenue, LLC                                                 Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    Case 21-07043            Doc 1       Filed 06/02/21 Entered 06/02/21 15:30:48                                Desc Main
                                                           Document     Page 5 of 19
Debtor    5035 N. Lincoln Avenue, LLC                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 2, 2021
                                                  MM / DD / YYYY


                             X   /s/ Yuval Lapidot                                                        Yuval Lapidot
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Mark L. Radtke                                                        Date June 2, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Mark L. Radtke 6275738
                                 Printed name

                                 Cozen O'Connor
                                 Firm name

                                 123 N Wacker Dr
                                 Suite 1800
                                 Chicago, IL 60606
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     312-382-3100                  Email address      mradtke@cozen.com

                                 6275738 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
  Case 21-07043        Doc 1     Filed 06/02/21 Entered 06/02/21 15:30:48            Desc Main
                                   Document     Page 6 of 19



                                 5035 N. Lincoln Avenue, LLC
                            (an Illinois Limited Liability Company)

            WRITTEN CONSENT OF THE SOLE MEMBER AND MANAGER
                      OF 5035 N. LINCOLN AVENUE, LLC

                                           June 2, 2021

         The undersigned, being an authorized officer of YL Lincoln 5035, LLC (the “Member”),
a limited liability company duly existing and validly authorized under the laws of the State of
Illinois, which is the sole member of 5035 N. Lincoln Avenue, LLC (the “Company”), a limited
liability company duly existing and validly authorized under the laws of the State of Illinois,
certifies, not individually, but on behalf of the Member, that, pursuant to the laws of the State of
Illinois, the Member hereby waives all notice of time, place or purpose of a meeting and hereby
resolves, approves, authorizes, adopts, ratifies and consents to the following resolutions, effective
as of the date written above:

        WHEREAS, the Company and the Member have evaluated and considered available
information and advice by the Company’s financial and legal advisors regarding the liabilities and
liquidity situation of the Company, the actions of the Company’s former owners and
representatives, the foreclosure action by the Company’s lender, and the strategic alternatives
available to the Company, in addition to the effect of the foregoing on the business of the
Company; and

       WHEREAS, the Company and the Member have had the opportunity to consult with the
management and the financial and legal advisors of the Company and the Member and fully
consider each of the strategic alternatives available to the Company and the Member.

        NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Member, it is
desirable and in the best interests of the Company and the Member, and each of their creditors and
other interested parties that the Company shall be and hereby is authorized to file or cause to be
filed a voluntary petition for relief for the Company (the “Chapter 11 Case”) under the provisions
of chapter 11 of title 11, United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Northern District of Illinois or another court of proper jurisdiction; and

        FURTHER RESOLVED, that Yuval Lapidot (collectively, the “Authorized Officer”) be
and is hereby authorized and empowered to execute and file on behalf of and in the name of the
Company all petitions, schedules, lists, consents and other papers, motions, or documents, and to
take any and all action that they deem necessary or proper to obtain such relief, including, without
limitation, any action necessary to maintain, preserve or maximize the value of the Company and
its business and assets; and

       FURTHER RESOLVED, that the Authorized Officer is, with power of delegation, hereby
authorized and empowered to execute and file all petitions, schedules, motions, lists, applications,
pleadings, agreements, plans, disclosure statements and other papers and, in connection therewith,
to employ and retain assistance by legal counsel, accountants, financials advisors, and other



773770\05328\110836555.v1
  Case 21-07043        Doc 1     Filed 06/02/21 Entered 06/02/21 15:30:48             Desc Main
                                   Document     Page 7 of 19



professionals and to take and perform any and all further acts and deeds that the Authorized Officer
deems necessary, proper, or desirable in connection with the Chapter 11 Cases, with a view to the
successful prosecution of such cases; and

       FURTHER RESOLVED, that the Authorized Officer is hereby authorized and empowered
on behalf of and in the name of the Company to negotiate, execute and deliver a cash collateral,
debtor-in-possession financing or other financing arrangement and any related notes, security
agreements and other agreements or instruments on the terms and conditions as the Authorized
Officer may consider necessary, proper or desirable, such determination to be conclusively
evidenced by such execution or taking of such action, and to consummate the transactions
contemplated by such agreements or instruments on behalf of the Company; and

       FURTHER RESOLVED, that the Authorized Officer is hereby authorized and empowered
to employ the law firm of Cozen O'Connor as general bankruptcy counsel to assist and represent
the Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions
to advance the Company’s rights and obligations, including filing and pleadings; and in connection
therewith, the Authorized Officer, with power of delegation, is hereby authorized and directed to
execute the appropriate retention agreements, pay appropriate retainers, and to cause to be filed an
appropriate application for authority to retain the services of Cozen O'Connor; and

       FURTHER RESOLVED, that the Authorized Officer is hereby authorized and empowered
to employ any other professionals to assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company’s rights and obligations,
including filing and pleadings; and in connection therewith, the Authorized Officer, with power of
delegation, is hereby authorized and directed to execute the appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of such other professionals.

     FURTHER RESOLVED, that the Authorized Officer be and is hereby authorized and
empowered to certify the authenticity of these resolutions; and

       FURTHER RESOLVED, that any and all actions heretofore taken by the Member, any
Manager and the Authorized Officer in the name and on behalf of the Company in furtherance of
the purpose and intent of any or all of the foregoing resolutions be, and hereby are, ratified,
confirmed, and approved in all respects; and

        FURTHER RESOLVED, that signature by facsimile or other electronic transmission
(including by .pdf, .tif or similar format) shall be considered an original signature with the same
of effect as an original signature personally delivered.




                                                  2
  Case 21-07043      Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48       Desc Main
                               Document     Page 8 of 19



        IN WITNESS WHEREOF, the undersigned, being the Manager of the Sole Member, has
executed this Written Consent of the Sole Member and Manager of YL Lincoln 5035, LLC as of
the date first written above.

  Sole Member:

  YL Lincoln 5035, LLC,


  By:
         Patrick Farah
         Manager




                                            3
                      Case 21-07043                    Doc 1         Filed 06/02/21 Entered 06/02/21 15:30:48                                      Desc Main
                                                                       Document     Page 9 of 19

 Fill in this information to identify the case:
 Debtor name 5035 N. Lincoln Avenue, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Unavailable                                                                                                                                                                      $1.00




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-07043                    Doc 1          Filed 06/02/21 Entered 06/02/21 15:30:48               Desc Main
                                                                  Document     Page 10 of 19




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      5035 N. Lincoln Avenue, LLC                                                                 Case No.
                                                                                  Debtor(s)             Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                  74




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       June 2, 2021                                              /s/ Yuval Lapidot
                                                                       Yuval Lapidot/Manager
                                                                       Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 21-07043   Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48   Desc Main
                             Document     Page 11 of 19


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      3rd Coast Development
                      45 Michigan St NE Unit 203,
                      Grand Rapids, MI 49503


                      5 Arch funding
                      19800 Macarthur Blvd #1150
                      Irvine, CA 92615-8445


                      A.G. Coyle Development, Inc.
                      1456 W. Fullerton Ave
                      Chicago, IL 60614


                      A.G. Coyle Development, Inc.
                      c/o Steven B. Levit
                      1120 W Belmont Ave
                      Chicago, IL 60657


                      All Port Peoria LLC
                      770 N. LaSalle St #650
                      Chicago, IL 60654


                      Anna Toti-Rothstein admin, Est of
                      Justin Toti, c/o Aaron Spivak
                      566 W Lake, LOWR 1
                      Chicago, IL 60601


                      APM Express Inc.
                      4422 N Austin Ave
                      Chicago, IL 60630


                      B&D1 Construction Corp
                      702 W Lonnquist Blvd
                      Mt. Prospect, IL 60056


                      BMI Products of Northern Illinois, Inc.
                      289519 W Rt. 713
                      Antioch, IL 60002


                      Bono Consulting
                      507 S Chester Ave
                      Park Ridge, IL 60068
Case 21-07043   Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48   Desc Main
                         Document     Page 12 of 19



                  Capital One
                  Bankruptcy Dept
                  PO Box 30285
                  Salt Lake City, UT 84130-0287


                  Castle Masonry, Inc.
                  3115 N. Damen Ave.
                  Chicago, IL 60618


                  Chavez Landscaping
                  37 Galewood Dr
                  Bolingbrook, IL 60440


                  Chicago Floors, Inc.
                  8253 N. Octavia Ave
                  Niles, IL 60714


                  City Of Chicago
                  Law Department
                  30 N LaSalle St #700
                  Chicago, IL 60602


                  Collins Bargiore & Vuckovich
                  1 N LaSalle St #300
                  Chicago, IL 60602


                  Cook County Treasurer
                  118 North Clark Street, Room 112
                  Chicago, IL 60602


                  Coss Constructions Inc.
                  3605 W 53rd St, Apt 2
                  Chicago, IL 60632


                  David Chaiken
                  111 W Washington St #1863
                  Chicago, IL 60602


                  Deanna Zivkovic
                  3254 N. Ladera Cir.
                  Mesa, AZ 85207
Case 21-07043   Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48   Desc Main
                         Document     Page 13 of 19



                  Department of the Treasury
                  Internal Revenue Service
                  PO Box 7346
                  Philadelphia, PA 19101


                  Drimnagh Construction Inc
                  2007 W Belmont #4E
                  Chicago, IL 60618


                  Elston Materials, LLC
                  1420 N. Elston Ave
                  Chicago, IL 60642


                  En Pointe Cabinetry LLC
                  950 Thorndale Ave
                  Elk Grove Village, IL 60007


                  FCI Lender Services, Inc.
                  Michael W. Griffith
                  8180 E Kaiser Blvd
                  Anaheim, CA 92808


                  Garrison's Waterproofing
                  5565 145th ST
                  Midlothian, IL 60445


                  Go to Steel Inc.
                  7625 W Norridge St
                  Harwood Heights, IL 60706


                  Golden Buffalo Development LLC
                  attn: Gary Mages
                  1110 W. Lake Cook Rd #385
                  Buffalo Grove, IL 60089


                  Heil & Heil Insurance
                  5215 Old Orchard Rd #300
                  Skokie, IL 60077


                  Hillside Lumber, Inc.
                  4234 Warren Ave
                  Hillside, IL 60162
Case 21-07043   Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48   Desc Main
                         Document     Page 14 of 19



                  Hillside Lumber, Inc.
                  c/o Joseph R. Ziccardi
                  77 W. Washington St. #705
                  Chicago, IL 60602


                  Home Depot
                  Bankruptcy Dept
                  PO Box 6497
                  Souix Falls, SD 57117


                  I Dwell Chicago, LLC
                  2860 N. Milwaukee
                  Chicago, IL 60618


                  Idwell LLC
                  111 W Washington St 1863
                  Chicago, IL 60602


                  IK & Associates, Inc
                  134 N LaSalle St #2145
                  Chicago, IL 60602


                  IK & Associates, Inc.
                  647 Berkley Dr
                  Romeoville, IL 60446


                  Illinois Department of Revenue
                  Banikruptcy Unit
                  PO Box 19035
                  Springfield, IL 62794-9035


                  Illinois Dept of Employment Sec
                  Benefit Payment Control Division
                  PO Box 4385
                  Chicago, IL 60680


                  Illinos Brick Co
                  8995 W 95th St
                  Palos Hills, IL 60465


                  Interior Stone of Midwest Inc.
                  Attn: Stainslaw Pluta
                  1801 N. Humboldt Blvd.
                  Chicago, IL 60647
Case 21-07043   Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48   Desc Main
                         Document     Page 15 of 19



                  J Ave. Development
                  16430 New Ave
                  Lemont, IL 60439


                  J. Gonzalez Roofing Company
                  3318 N. Kildare Ave
                  Chicago, IL 60641


                  JC Licht
                  901 S Rohling Rd
                  Addison, IL 60101


                  Jefferson Street Partners, LLC
                  566 W Lake St, LOWR 1
                  Chicago, IL 60601


                  Joseph Zivkovic
                  3254 N. Ladera Cir.
                  Mesa, AZ 85207


                  Keenan Sewer & Water
                  4256 N Ravenswood #100A
                  Chicago, IL 60613


                  Lena Woodworking Inc
                  10527 S 80th Ct
                  Palos Hills, IL 60465


                  Lima One Capital, LLC
                  201 East McBee Ave #300
                  Greenville, SC 29601


                  Lowe's
                  Bankruptcy Dept
                  PO Box 530914
                  Atlanta, GA 30353-0914


                  McBrearty Construction Company
                  10900 S. Hamlin
                  Chicago, IL 60655


                  McVan Development
                  1047-51 W Madison ST
                  Chicago, IL 60607
Case 21-07043   Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48   Desc Main
                         Document     Page 16 of 19



                  Menards
                  Bankruptcy Dept
                  PO Box 15521
                  Wilmington, DE 19850


                  National Construction Rentals
                  15319 Chatsworth St
                  Mission Hills, CA 91345


                  Old Town Mechanical Contractors
                  2046 Welwyn Ave
                  Des Plaines, IL 60018


                  Peoples Gas
                  Bankruptcy Dept
                  200 E Randolph St.
                  Chicago, IL 60601


                  Podraduc 35 Development LLC
                  3841 N Lincoln Ave
                  Chicago, IL 60613


                  Rai Concrete, Inc.
                  1827 Blackhawk Dr
                  West Chicago, IL 60185


                  Redwood BPL Holdings 2, LLC
                  19800 MacArthur Blvd #1150
                  Irvine, CA 92612


                  Redwood BPL Holdings 2, LLC
                  c/o Bryan E. Minier
                  155 N Wacker Dr #3000
                  Chicago, IL 60606


                  Schain Banks Kenny & Schwarts
                  70 W Madison St #5300
                  Chicago, IL 60602


                  SN Plumbing
                  1100 Lancaster Ave.
                  Elk Grove Village, IL 60007
Case 21-07043   Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48   Desc Main
                         Document     Page 17 of 19



                  Sonek Electric
                  3912 N Odell Ave
                  Chicago, IL 60634


                  TKD Air Specialist, Inc.
                  c/o David Kadlec
                  2401 Vista Dr
                  Wilmette, IL 60091


                  Top Glass And Mirrors
                  307 Ela Rd
                  Inverness, IL 60067


                  Trussman, LLC
                  2315 136TH ST
                  Blue Island, IL 60406


                  Trussman, LLC
                  c/o Joseph R. Ziccardi
                  77 W. Washington St. #705
                  Chicago, IL 60602


                  United Development Group LLC
                  1237 W. Madison
                  Chicago, IL 60607


                  Viewpoint Services Inc. dba Brophy
                  735 W Melrose
                  Chicago, IL 60657


                  Viewpoint Services Inc. dba Brophy
                  c/o Steven B. Levit
                  1120 W Belmont Ave
                  Chicago, IL 60657


                  Walsh Masonry, Inc.
                  1717 W Huron ST
                  Chicago, IL 60622


                  Walsh Masonry, Inc.
                  c/o Steven B. Levit
                  1120 W Belmont Ave
                  Chicago, IL 60657
Case 21-07043   Doc 1   Filed 06/02/21 Entered 06/02/21 15:30:48   Desc Main
                         Document     Page 18 of 19



                  West Superior Realty, Inc.
                  2811 N 74th CT
                  Elmwood Park, IL 60707


                  YL Chicago Fund LLC
                  770 N LaSalle Dr Ste 600
                  Chicago, IL 60654


                  Yuval Lapidot
                  35 Bazel St., Apt 31
                  Tel Aviv, AO
                  Israel 6274411
                 Case 21-07043                    Doc 1          Filed 06/02/21 Entered 06/02/21 15:30:48              Desc Main
                                                                  Document     Page 19 of 19



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      5035 N. Lincoln Avenue, LLC                                                                Case No.
                                                                                 Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for 5035 N. Lincoln Avenue, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 YL Lincoln 5035, LLC
 770 N. LaSalle Dr Ste 600
 Chicago, IL 60654




    None [Check if applicable]




 June 2, 2021                                                        /s/ Mark L. Radtke
 Date                                                                Mark L. Radtke 6275738
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for 5035 N. Lincoln Avenue, LLC
                                                                     Cozen O'Connor
                                                                     123 N Wacker Dr
                                                                     Suite 1800
                                                                     Chicago, IL 60606
                                                                     312-382-3100 Fax:312-382-8910
                                                                     mradtke@cozen.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
